                                                                                                  Case 13-18735-mkn              Doc 320    Entered 06/02/21 17:29:19    Page 1 of 5




                                                                                              1   Jacob L. Houmand, Esq. (NV Bar No. 12781)               Electronically Filed On: June 2, 2021
                                                                                                  Email: jhoumand@houmandlaw.com
                                                                                              2   Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                                  Email: bsims@houmandlaw.com
                                                                                              3   HOUMAND LAW FIRM, LTD.
                                                                                                  9205 West Russell Road, Building 3, Suite 240
                                                                                              4   Las Vegas, NV 89148
                                                                                                  Telephone:    702/720-3370
                                                                                              5   Facsimile:    702/720-3371

                                                                                              6   General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                              7
                                                                                              8                                  UNITED STATES BANKRUPTCY COURT
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9                                            DISTRICT OF NEVADA
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10       In re:                                         Case No. BK-S-13-18735-MKN
                                                                                                                                                     Chapter 7
HOUMAND LAW FIRM, LTD.




                                                                                             11       SIX STAR CLEANING AND CARPET
                                                                                                      SERVICES, Inc.,                                REPLY TO RESPONSE TO
                                                                                             12                                                      APPLICATION TO EMPLOY PRAEMIA
                                                                                                                       Debtor.                       LAW, PLLC AS SPECIAL LITIGATION
                                                                                             13                                                      COUNSEL FOR LENARD
                                                                                                                                                     SCHWARTZER, CHAPTER 7 TRUSTEE,
                                                                                             14                                                      PURSUANT TO 11 U.S.C. §§ 327(e) AND
                                                                                                                                                     328(a) AND FEDERAL RULE OF
                                                                                             15                                                      BANKRUPTCY PROCEDURE 2014
                                                                                             16                                                      Date of Hearing:     June 9, 2021
                                                                                                                                                     Time of Hearing:     11:00 a.m.
                                                                                             17                                                      Place: Courtroom No. 2, Third Floor
                                                                                                                                                                          Foley Federal Building
                                                                                             18                                                                           300 Las Vegas Blvd., S.
                                                                                             19                                                                           Las Vegas, NV 89101

                                                                                             20                                                      Judge: Honorable Mike K. Nakagawa1

                                                                                             21                Lenard Schwartzer (the “Trustee”), the duly appointed Chapter 7 Trustee in the above-

                                                                                             22   captioned bankruptcy case, by and through his counsel of record, Jacob L. Houmand, Esq. and

                                                                                             23   Bradley G. Sims, Esq. of the Houmand Law Firm, Ltd., hereby submits this Reply to Response to

                                                                                             24   Application to Employ Praemia Law, PLLC As Special Litigation Counsel for Lenard Schwartzer,

                                                                                             25
                                                                                             26   1
                                                                                                   Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
                                                                                                  U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. The
                                                                                             27   Federal Rules of Civil Procedure will be referred to as “FRCP” and the Federal Rules of
                                                                                                  Bankruptcy Procedure will be referred to as “FRBP.” The Local Rules of Practice for the United
                                                                                             28
                                                                                                  States Bankruptcy Court for the District of Nevada shall be referred to as the “Local Rules”.
                                                                                                                                                    -1-
                                                                                                  Case 13-18735-mkn        Doc 320         Entered 06/02/21 17:29:19    Page 2 of 5




                                                                                              1   Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy

                                                                                              2   Procedure 2014 (the “Reply”).

                                                                                              3          The Reply is based on the following Memorandum of Points and Authorities, the

                                                                                              4   pleadings and papers on file herein, and any argument that may be entertained at the hearing on

                                                                                              5   the Application to Employ Praemia Law, PLLC As Special Litigation Counsel for Lenard

                                                                                              6   Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of

                                                                                              7   Bankruptcy Procedure 2014 [ECF No. 313] (the “Application”).2

                                                                                              8                       MEMORANDUM OF POINTS AND AUTHORITIES
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9                                       I.       INTRODUCTION
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10          The Application seeks authorizing to employ Praemia Law, PLLC (“Praemia”) as special
HOUMAND LAW FIRM, LTD.




                                                                                             11   litigation counsel for the Trustee in the litigation captioned Six Star Cleaning and Carpet

                                                                                             12   Services, Inc. et al. v. Laborers International Union of North America Local No. 872 et al. (Case

                                                                                             13   No. 2:11-cv-00524-LDG-CWH) that is pending in the United States District Court for the District

                                                                                             14   of Nevada (the “District Court Action”). The defendants in the District Court Action are Laborers

                                                                                             15   International Union of North America Local No. 872, Laborers International Union of North

                                                                                             16   America Local No. 702, and Tommy White (collectively, the “Union”).

                                                                                             17          On May 11, 2021, the Trustees of the Construction Industry and Laborers Joint Trust

                                                                                             18   Funds (the “Trust Funds”) filed a Response to Application to Employ Praemia Law, PLLC As

                                                                                             19   Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee [ECF No. 319] (the

                                                                                             20   “Response”) that opposes the employment of Praemia on the basis that the contingency fee

                                                                                             21   requested is “likely unreasonable” and that the Trustee should stop litigating the District Court

                                                                                             22   Action because it is been pending for more than a decade. As an initial matter, the Trust Funds

                                                                                             23   are affiliated with the Union. It is unsurprising that the Trust Funds would not want the Trustee to

                                                                                             24   continue litigation against an affiliated entity. The contingency fee requested by Praemia is also

                                                                                             25   reasonable considering the complexity of the litigation remaining in the District Court Action. If

                                                                                             26
                                                                                             27   2
                                                                                                    The Trustee also requests that the Court take judicial notice of all pleadings filed in the above-
                                                                                                  referenced bankruptcy case, including adversary proceedings, pursuant to Federal Rule of
                                                                                             28
                                                                                                  Evidence 201, incorporated by reference by FRBP 9017.
                                                                                                                                                   -2-
                                                                                                  Case 13-18735-mkn        Doc 320       Entered 06/02/21 17:29:19      Page 3 of 5




                                                                                              1   the District Court grants the Motion to Vacate Arbitration Award (9 U.S.C. § 10) and

                                                                                              2   Memorandum of Points and Authorities (the “Motion to Vacate”) that was filed by the Trustee

                                                                                              3   then there is a possibility that the parties may need to participate in another arbitration. The

                                                                                              4   prosecution of another arbitration and motion practice in the U.S. District Court involving

                                                                                              5   employment law will require the assistance of special counsel. Praemia has extensive experience

                                                                                              6   with employment law and has agreed to represent the Debtor’s bankruptcy estate on a

                                                                                              7   contingency fee basis. For these reasons, the Court should overrule the objections raised in the

                                                                                              8   Response and approve the employment of Praemia.
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9                                    II.     LEGAL ARGUMENT
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   A.     Praemia Is Disinterested and the Proposed Terms of Its Employment Are
HOUMAND LAW FIRM, LTD.




                                                                                                         Reasonable
                                                                                             11
                                                                                             12          Section 327 governs the trustee's employment of attorneys and other professionals to

                                                                                             13   represent or aid the trustee in carrying out his or her duties. 3 Collier on Bankruptcy ¶ 327.01

                                                                                             14   (Alan N. Resnick & Henry J. Sommer, eds., 15th ed. rev.2007). Section 327(e) authorizes the

                                                                                             15   trustee to employ a professional for a specified purpose. Unlike Section 327(a), Section 327(e)

                                                                                             16   does not require disinterestedness. Film Ventures Int'l, Inc. v. Asher (In re Film Ventures Int'l,

                                                                                             17   Inc.), 75 B.R. 250, 252 (9th Cir.BAP1987). Rather, Section 327(e) only requires that the

                                                                                             18   employment of an attorney be in the best interest of the estate and that the attorney not represent

                                                                                             19   or hold an interest adverse to the debtor or the estate with respect to the matter on which the

                                                                                             20   attorney is to be employed.

                                                                                             21          Here, there is no dispute that Praemia holds no interest adverse to the Debtor’s bankruptcy

                                                                                             22   estate. Praemia has the expertise required to assist the Trustee as his special counsel. Because of

                                                                                             23   the contingency fee arrangement, Praemia’s employment will not dilute the assets of the estate,

                                                                                             24   and Praemia will only be compensated in the event it successfully recovers funds for the Debtor’s

                                                                                             25   bankruptcy estate. Accordingly, employment is proper under Section 327(e). The court in the

                                                                                             26   District Court Action has also ordered the Trustee to obtain substitute counsel following the

                                                                                             27   withdrawal of his prior special counsel. The retention of Praemia will comply with this order and

                                                                                             28

                                                                                                                                                  -3-
                                                                                                  Case 13-18735-mkn        Doc 320     Entered 06/02/21 17:29:19        Page 4 of 5




                                                                                              1   will prevent the dismissal of the District Court Action, which would only prejudice the Debtor’s

                                                                                              2   creditors.

                                                                                              3           The Response does not object specifically to the employment, but rather appears to take

                                                                                              4   issue with the proposed contingency fee, and requests five business days to respond to any request

                                                                                              5   for compensation filed by Praemia.

                                                                                              6           If the requirements for employment under Section 327 are met, Section 328(a) governs the

                                                                                              7   terms of compensation. In re Rosenblum, No. 18-17155-MKN, 2019 WL 5874652 (Bankr. D.

                                                                                              8   Nev. Mar. 15, 2019). Section 328(a) specifically contemplates that the Trustee may employ a
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9   professional to be compensated on a contingency basis and provides:
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10                  (a) The trustee, or a committee appointed under section 1102 of this
                                                                                                                 title, with the court's approval, may employ or authorize the
HOUMAND LAW FIRM, LTD.




                                                                                             11                  employment of a professional person under section 327 or 1103 of
                                                                                                                 this title, as the case may be, on any reasonable terms and
                                                                                             12                  conditions of employment, including on a retainer, on an hourly
                                                                                                                 basis, on a fixed or percentage fee basis, or on a contingent fee
                                                                                             13
                                                                                                                 basis. Notwithstanding such terms and conditions, the court may
                                                                                             14                  allow compensation different from the compensation provided
                                                                                                                 under such terms and conditions after the conclusion of such
                                                                                             15                  employment, if such terms and conditions prove to have been
                                                                                                                 improvident in light of developments not capable of being
                                                                                             16                  anticipated at the time of the fixing of such terms and conditions.
                                                                                             17
                                                                                             18   11 U.S.C. § 328(a).
                                                                                             19           As noted by the Trust Funds, the District Court Action has been pending for almost a
                                                                                             20   decade and a key aspect of the litigation lies concerns the outcome of the Motion to Vacate. See
                                                                                             21   Response To Trustees Interim Statement [ECF No. 312]. A fifty percent (50%) contingency fee is
                                                                                             22   entirely reasonable under the circumstances given the work and expertise required for the District
                                                                                             23   Court Action and the possibility that there may not be a recovery. As such, the requested
                                                                                             24   contingency fee agreement meets the “any reasonable terms and conditions” standard set by
                                                                                             25   Section 328(a) and should be approved. Importantly, a contingency fee is in the best interests of
                                                                                             26   creditors because Praemia will only be compensated in the event of a successful outcome and will
                                                                                             27   not dilute any of the assets currently held by the Trustee. Moreover, the Trustee is only holding
                                                                                             28   funds in the amount of $12,486.41, which will not satisfy existing Chapter 7 administrative

                                                                                                                                                 -4-
                                                                                                  Case 13-18735-mkn         Doc 320      Entered 06/02/21 17:29:19         Page 5 of 5




                                                                                              1   expenses. The only possibility for a distribution to the Debtor’s creditors lies in a successful

                                                                                              2   outcome in the District Court Action. Accordingly, the employment of Praemia is in the best

                                                                                              3   interests of creditors and should be approved.

                                                                                              4   B.     Any Compensation In Favor of Praemia Is Subject to Court Approval Pursuant to
                                                                                                         Sections 330 and 331
                                                                                              5
                                                                                              6          The Response includes a request that the Trust Funds have “5 business days to respond to

                                                                                              7   any application to compensate Special Litigation Counsel, should the Court decide to grant the

                                                                                              8   instant Application.” This argument is unnecessary because the Application clearly states that
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9   any attorneys’ fees and expenses in favor of Praemia will only be allowed after this Court has
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   considered an application for compensation filed by Praemia pursuant to Section 330 and 331.
HOUMAND LAW FIRM, LTD.




                                                                                             11   The Trust Funds will also have more than five business days to respond to any such request for

                                                                                             12   compensation because the Local Rules provide that the deadline for any party to file a written

                                                                                             13   opposition is fourteen (14) days preceding the hearing date.

                                                                                             14                                          III.    CONCLUSION

                                                                                             15          For the foregoing reasons, the Trustee respectfully requests that the Court enter an order:

                                                                                             16   (i) overruling the objections raised in the Response; (ii) granting the Application and authorizing

                                                                                             17   the Trustee to employ Praemia as special litigation counsel on the terms set forth in the

                                                                                             18   Application; and (iii) for such other and further relief as is just and proper.

                                                                                             19          Dated this 2nd day of June, 2021.

                                                                                             20                                                      HOUMAND LAW FIRM, LTD.

                                                                                             21
                                                                                                                                                     By: /s/ Jacob L. Houmand
                                                                                             22                                                      Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                                                                                     Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                             23                                                      9205 West Russell Road, Building 3, Suite 240
                                                                                                                                                     Las Vegas, NV 89148
                                                                                             24                                                      Telephone: 702/720-3370
                                                                                                                                                     Facsimile: 702/720-3371
                                                                                             25
                                                                                             26                                                      General Bankruptcy Counsel          for   Lenard
                                                                                                                                                     Schwartzer, Chapter 7 Trustee
                                                                                             27
                                                                                             28

                                                                                                                                                    -5-
